IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50349
                        Conference Calendar



JOHN W. PATTON,

                                         Plaintiff-Appellant,


versus

MIKE M. MACHADO,
Judge,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-96-CV-195
                        - - - - - - - - - -
                         December 11, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John W. Patton requested the district court to issue a writ

of mandamus ordering a state-court judge to take certain action

in Patton’s state-court probation-revocation proceeding.

     “[A] federal court lacks the general power to issue writs of

mandamus to direct state courts and their judicial officers in

the performance of their duties where mandamus is the only relief


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-50349
                                 - 2 -

sought.”   Moye v. Clerk, De Kalb County Superior Court, 474 F.2d
1275, 1276 (5th Cir. 1973).    Thus, the district court did not

have the authority to grant Patton‘s petition for the issuance of

a writ of mandamus to the state court judge.

     Patton argues for the first time on appeal that his petition

should be construed as a request for habeas relief seeking the

reversal of the 99-year sentence imposed on Patton by the state

court judge for a probation violation.      Patton has not

demonstrated that he has exhausted his state court remedies with

respect to the state court’s imposition of the 99-year sentence.

See Rose v. Lundy, 455 U.S. 509, 519 (1982).      Therefore, even if

it is presumed that Patton’s petition could be construed as a

habeas petition, the failure to grant such petition would not be

error, plain or otherwise.    See United States v. Calverley, 37
F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert. denied, 115 S.

Ct. 1266 (1995).

     Patton argues that the district court erred in denying his

motion to recuse the magistrate judge.      Because Patton failed to

appeal the magistrate judge’s order denying the motion to recuse

to the district court, this court has no jurisdiction to consider

the ruling.   See Boren v. N.L. Industries, Inc., 889 F.2d 1463,

1465 (5th Cir. 1989), cert. denied, 497 U.S. 1029 (5th Cir.

1990).

     This appeal is frivolous.    It is DISMISSED.    5th Cir. R.

42.2.
                          No. 96-50349
                              - 3 -

     We caution Patton that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Patton is further cautioned to review all pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     DISMISSED; SANCTION WARNING ISSUED.